Case: 20-61035     Document: 00516207916         Page: 1     Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 18, 2022
                                  No. 20-61035                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Bidpua Fabrisk,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 186 553


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Bidpua Fabrisk, a native and citizen of Cameroon, petitions for review
   of a decision of the Board of Immigration Appeals (BIA). The immigration
   judge (IJ) denied his applications for asylum, withholding of removal, and
   protection under the convention against torture (CAT) based on an adverse


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61035       Document: 00516207916         Page: 2    Date Filed: 02/18/2022




                                    No. 20-61035


   credibility finding. The BIA upheld the credibility finding and found that he
   had failed to meet the burden of proof for asylum and withholding of removal.
   The BIA also upheld the IJ’s determination that Fabrisk was not eligible for
   protection under the CAT.
          On appeal, Fabrisk argues that the adverse credibility finding was not
   supported by substantial evidence. We generally review only decisions of the
   BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). However, when
   the IJ’s ruling affects the BIA’s decision, as it does here, we review the
   decisions of both the BIA and the IJ. Id. Factual findings are reviewed for
   substantial evidence, and constitutional claims and questions of law are
   reviewed de novo. Fuentes-Pena v. Barr, 917 F.3d 827, 829 (5th Cir. 2019);
   Orellana–Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          Although     Fabrisk   suggests    possible    explanations   for   the
   inconsistencies identified by the IJ and BIA, the record does not compel the
   conclusion that he should have been found credible. Mwembie v. Gonzales,
   443 F.3d 405, 410 (5th Cir. 2006). The inconsistencies listed by the IJ and
   BIA are accurate reflections of the record.          His explanations for the
   inconsistencies do not compel a credibility finding different from the IJ’s and
   BIA’s conclusions. Morales v. Sessions, 860 F.3d 812, 817 (5th Cir. 2017).
   Additionally, Fabrisk fails to brief, and therefore has abandoned, the denial
   of protection under the CAT. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
   Cir. 2003); Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987). Accordingly, Fabrisk has failed to show that the BIA erred
   in dismissing his appeal.
          The petition for review is DENIED.




                                         2